UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): December 17, 2013 Joway Health Industries Group Inc. (Exact name of registrant as specified in its charter) Nevada 333-108715 98-0221494 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 19 Baowang Road Baodi Economic Development Zone Tianjin, PRC 300180 (Address of principal executive offices) Registrant’s telephone number, including area code: 86-22-58896888 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 4.01Changes in Registrant’s Certifying Accountant On December 17, 2013, Joway Health Industries Group Inc. (the “Company”) engaged HHC as its new independent registered public accounting firm, which was approved by the Board of Directors of the Company on December 17, 2013. During the two years ended December 31, 2012 and December 31, 2011 and through the date of this 8-K, the Company did not consult with HHC with respect to any of (i) the application of accounting principles to a specified transaction, either completed or proposed; (ii) the type of audit opinion that might be rendered on the Company's financial statements; or (iii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K) or an event of the type described in Item 304(a)(1)(v) of Regulation S-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 17, 2013 Joway Health Industries Group Inc. (Registrant) By: /s/Jinghe Zhang (Signature) President and Chief Executive Officer (Title) 3
